Citation Nr: 1043638	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel









INTRODUCTION

The Veteran had active service from March 1966 to March 1969, 
including service in the Republic of Vietnam from August 1966 to 
August 1967.  It also appears that the Veteran had service with 
the Army National Guard, encompassing a period of active duty for 
training and inactive duty for training from August 1977 to 
September 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the above-referenced claim.  

In a December 2008, the Board denied the application to reopen 
the previously denied claim of entitlement to service connection 
for PTSD, on the basis of new and material evidence having not 
been received.  Thereafter, the Veteran appealed the Board's 
denial of his claim to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2010, the Court issued a 
Memorandum Decision vacating the Board's decision with respect to 
the claim of new and material evidence for entitlement to service 
connection for PTSD, as the Court determined that it was error 
for the Board to weigh the credibility of the newly received 
evidence prior to reopening the Veteran's claim.  

The reopened claim of service connection for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2002, the RO denied entitlement to service connection 
for PTSD.  The Veteran did not perfect an appeal of that 
decision.

2.  Evidence received since the May 2002 decision does relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and does raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision which denied the Veteran's claim of 
entitlement to service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 
(2010).

2.  Subsequent to the May 2002 RO decision, new and material 
evidence sufficient to reopen the claim for service connection 
for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, 
the Board is reopening and remanding the claim of entitlement to 
service connection for PTSD.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for PTSD and that the evidence is otherwise sufficient 
to award service connection for the claimed disorder.

As a general rule, a previously denied claim shall be reopened 
and reviewed if new and material evidence is presented or secured 
with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review of 
the new and material evidence issue.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Once evidence is deemed new and material, the Board can 
proceed to review the claim based on the merits and the entire 
evidence of record.

Turning to the merits of the claim, the RO denied the Veteran's 
claim for entitlement to service connection for PTSD in a May 
2002 rating decision.  In denying the claim, the RO determined 
that the evidence of record did not include a confirmed diagnosis 
of PTSD and was also inadequate to establish that a stressful 
experience occurred.  At the time of the May 2002 rating 
decision, the evidence of record included the Veteran's available 
service personnel records, which showed that he served in the 
Republic of Vietnam from August 1966 to August 1967.  These 
records reflect that he was assigned to Company B of the 588th 
Engineering Battalion (C)(A) and list his military occupational  
specialty as a combat engineer.  The service personnel records do 
not reflect that he received any awards or medals indicative of 
any combat action.  Also included in the claims file were the 
Veteran's available service treatment records, which were 
negative for reports or treatment of a psychiatric disorder.

The Veteran filed his application to reopen the previously denied 
service connection claim in November 2004.  

Subsequently, the Veteran submitted a May 2005 letter from a 
private physician essentially reflecting that the Veteran was 
diagnosed with PTSD related to Vietnam War stressors.  In the 
letter, the physician relayed the Veteran's reports of serving in 
Vietnam as an infantryman and combat engineer.  The Veteran 
reported that while in Vietnam he experienced daily incoming, 
sniper fire, and witnessed many killed and wounded.  

In support of his application, the Veteran submitted a February 
2006 statement, in which he reported that he served in Vietnam 
from June 1966 to May 1967 with the 588th Engineering Battalion, 
attached to the 25th Infantry Division, at Tay Ninh, Vietnam.  He 
stated that his base came under attack numerous times and that in 
September 1966 one of his comrades was killed by shrapnel from an 
incoming attack.  

To support his assertion regarding the death of his comrade, the 
Veteran submitted an excerpt from a January 2003 Board decision 
in an unrelated case.  He highlighted a sentence in the decision 
that provided that a document from the Daily Staff Journal of the 
79th Engineer Group "reflected that, on September 3, 1966, a 
five-ton tractor, or "low bed rig," from Company A of the 588th 
Engineer Battalion was seriously damaged by a command detonated 
mine while near Tay Ninh."  The Board went on to say that one 
soldier was killed and another wounded in the incident.  

Thereafter, the RO obtained the Veteran's private medical 
records, dated from May 2005 to May 2006, which reflect treatment 
for psychiatric symptomatology.

The RO obtained excerpts from a United States Army Vietnam 
(USARV) Circular entitled "Station Listing," dated in June 
1966, October 1966, and April 1967, in an attempt to verify the 
claimed in-service stressors.  According to USARV records, the 
Veteran's unit was in Phu Loi, Vietnam in June 1966 and October 
1966.  The records indicated that his unit was in Tay Ninh in 
April 1967.  

A records search conducted by the Joint Services Records Research 
Center (JSRRC) confirmed the mine strike incident involving A 
Company of the 588th Engineer Battalion near Tay Ninh in 
September 1966.  There was one casualty and one soldier who was 
wounded in action from A Company during this incident; however, 
their names were unknown.  

In a July 2007 Statement in Support of Claim, the Veteran stated 
that he did not work in Phu Loi during his service in Vietnam and 
had no knowledge of this area.  Instead, the Veteran reported 
that he worked in Cu Chi and Tay Nihn.

In a July 2007 memorandum, the RO issued a formal finding, in 
which it determined that the there was insufficient information 
to send to JSRRC and/or research Army records to verify the 
claimed in-service stressors, despite having exhausted all 
efforts to obtain this information.  The RO indicated that all 
procedures to obtain this information from the Veteran had been 
followed.  It was the RO's determination that any further 
attempts in this regard would be futile.  

The Court's Memorandum Decision explains that the case was 
remanded back to the Board because the Court found that the Board 
improperly weighed the credibility of the evidence under the 
circumstances of this case.  The Court also indicated that during 
the proceedings before the Court, the Secretary conceded that the 
appellant submitted evidence since the May 2002 prior final 
denial.

In light of the foregoing, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for PTSD.  The new evidence, in part, consists of the 
May 2005 diagnosis of PTSD related to the Veteran's military 
service and the Veteran's competent statements describing the 
claimed in-service stressors.  This evidence is clearly new it 
was not previously of record and not previously considered.  It 
is also material, in that it is evidence regarding whether the 
Veteran currently has a PTSD diagnosis and a description of the 
in-service stressors, both of which were not of record at the 
time of the May 2002 rating decision.  Moreover, the evidence 
suggests that the PTSD diagnosis is possibly related to the 
Veteran's military service.  This evidence is neither cumulative 
nor redundant of other evidence and raises a reasonable 
possibility of substantiating the Veteran's claim.  Therefore, 
reopening the Veteran's claim of service connection for PTSD is 
in order.


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened.  To this extent and this 
extent only, the appeal is granted.


REMAND

As was explained earlier herein, the Veteran's claim of 
entitlement to service connection for PTSD is being reopened on 
the basis of new and material evidence; however, further 
development is needed with regard to this claim to determine 
whether service connection is warranted.

Initially, the Board notes that entitlement to service connection 
for PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that 
is, a diagnosis which meets the criteria in the 4th edition of 
the Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV); (2) credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the claimed 
in-service stressor.  If the claimed stressor is related to 
combat, service department evidence that the Veteran engaged in 
combat or that the Veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. §§ 
3.304(f), 4.125(a).

The Board notes that during the course of the appeal, the 
criteria for service connection for PTSD, and, specifically 
verification of PTSD stressors, have changed.  This amendment 
eliminates the requirement for corroborating that the claimed in-
service stressor occurred if a stressor claimed by a Veteran is 
related to the Veteran's fear of "hostile military or terrorist 
activity" and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  The amendment acknowledges the inherently 
stressful nature of the places, types, and circumstances of 
service in which fear of hostile military or terrorist activities 
is ongoing.  The amended criteria is for application for claims 
that were appealed to the Board before July 12, 2010, but have 
not been decided by the Board as of July 12, 2010, as in this 
case.  See 75 Fed. Reg. 39843 (July 13, 2010).

Here, the Veteran's claimed stressors of experiencing incoming 
sniper fire during his service in Vietnam could involve hostile 
military activities.  Assuming this to be the case, the new PTSD 
regulations would affect any questions regarding the verification 
of the Veteran's claimed stressors.  As noted above, the 
Veteran's service personnel records and other evidence of record 
confirm his service in Vietnam.  As the Veteran's service in a 
combat zone has been confirmed by the evidence of record, the 
revisions to 38 C.F.R. § 3.303(f), cited above, apply to this 
case.

However, the question arises as to whether the Veteran meets the 
diagnostic criteria for PTSD to warrant service connection.

In this regard, the Veteran's private treatment records reflect 
that he has been diagnosed with PTSD.  However, the new PTSD 
regulations allow for service connection in instances of claimed 
fear of hostile military activities only where a PTSD diagnosis 
has been rendered by a VA or VA contracted psychiatrist or 
psychologist, and the claimed stressors are confirmed as being 
adequate to support the diagnosis.  To date, the Veteran has not 
been afforded a VA examination to assess his claimed PTSD.  As 
such, the Board finds that a remanded is necessary so that a 
medical opinion can be obtained regarding whether the Veteran's 
in-service stressors are adequate to support a diagnosis of PTSD.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering a medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  The Board needs additional information in order to make 
a determination whether the Veteran's in-service stressors are 
adequate to support his current PTSD diagnosis.  As such, on 
remand, the Veteran should be afforded a VA examination to 
determine whether his currently diagnosed PTSD is related to his 
claimed in-service stressors.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the Veteran 
to be examined to determine the etiology of 
any currently diagnosed psychiatric disorder, 
to include PTSD.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  All appropriate tests and studies 
should be conducted.  
The examiner should address the following:

(a)  The examiner shall identify all current 
psychiatric diagnoses, to include PTSD.

(b)  The examiner shall specifically comment 
on whether the Veteran has a diagnosis of 
PTSD consistent with the criteria for a 
diagnosis under the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  

If the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied and a 
diagnosis of PTSD is deemed appropriate, the 
examiner shall comment upon any link between 
the current symptomatology and one (or more) 
of the in-service stressors reported by the 
Veteran.  In so doing, the examiner shall 
specifically address if the Veteran's claimed 
stressor relates to the Veteran's fear of in-
service hostile military or terrorist 
activity.

(c)  The examiner shall opine as to whether 
it is at least as likely as not (a 50% 
probability or more) that any diagnosed 
psychiatric disability, including the 
currently claimed PTSD, is related to the 
Veteran's military service.  
In doing so, the examiner must acknowledge 
any reports of a continuity of psychiatric 
symptoms since service.  

The rationale for all opinions expressed 
should be provided in a legible report.  It 
is requested that the examiner consider and 
reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.  If the 
examiner is unable to render an opinion 
without resort to mere speculation, it should 
be indicated and explained why an opinion 
cannot be reached.

2.  Thereafter, the RO/AMC shall readjudicate 
the Veteran's claim, with application of all 
appropriate laws and regulations, including 
consideration of any additional information 
obtained as a result of this Remand.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


